Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 April 02, 2015

The Court of Appeals hereby passes the following order:

A15D0300. KEWARN JAMES v. THE STATE.

      On January 28, 2015, the trial court entered an order revoking Kewarn James’s
probation. On March 5, 2015, James filed this application for discretionary appeal.
We lack jurisdiction because the application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Here, James filed his application 36 days after the
trial court’s order.   Therefore, the application is untimely and it is hereby
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           04/02/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.